       Case 1:00-cr-00216-JSR Document 120 Filed 09/18/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,
                                                 00-cr-216 (JSR)
            -v-
                                                 M EM ORANDUM ORDER
Juan Lajara,

      Defendant.

-----------------------------------x

JED S. RAKOFF, U.S.D.J.

      Between 1994 and 1998, Juan Jose Lajara was the leader of a

wholesale cocaine and heroin distribution enterprise in Washington

Heights.    On April 5, 2001, Lajara pled guilty to a RICO charge

based on two underlying racketeering acts connected to his drug

trafficking operation.         The first was the 1997 murder of James

Kevin Davis, a customer Lajara directed to be killed because he

suspected   Davis   had   robbed   and      beaten   one   of   Lajara's   drug

couriers.      The second racketeering act was the kidnapping of

"Frank," an individual who,            on Lajara's orders, was tied up,

threatened, and ultimately shot after he sold Lajara fake cocaine.

      On June 25, 2001, the Court imposed a sentence of 240 months

in   prison followed      by   three    years'   supervised     release.    At

sentencing, the Court noted that the Guidelines range applicable

to Lajara would have been 324 to 405 months, but that the statutory

maximum for the crime was 240 months.            Two years of that sentence




                                        1
       Case 1:00-cr-00216-JSR Document 120 Filed 09/18/21 Page 2 of 6




were to run concurrently with another sentence that had previously

been imposed by another court in this District.

      That prior sentence related to one of two other federal cases

involving Lajara.          On November 15, 1999, Lajara was sentenced by

a   court   in    this    District      to   135   months'    imprisonment,    to   be

followed by 5 years' supervised release, after pleading guilty to

conspiracy to distribute a controlled substance.                    Separately,      on

July 19,     2 0 02,   in the Eastern District of New York,             Lajara was

sentenced to 135 months'           imprisonment for heroin trafficking,              to

run concurrent with his sentences in this District.                      Lajara has

fully served the sentences from those two cases.

      Lajara has served much of the sentence imposed by this Court

and is scheduled for release on November 10, 2022.                     Now he moves

pursuant to 18 U.S. C.       §   3582 ( c) ( 1) (A) for immediate release or, in

the alternative,         to serve the remainder of his sentence in home

confinement.           ECF No.   133.        Lajara' s   application   is   premised

primarily on the risks posed by the pandemic given his underlying

medical conditions.          According to Lajara's motion,             he sufferers

from multiple conditions -           including type 2 diabetes mellitus and

obesity -     that have been identified by the Centers for Disease

Control     and   Prevention      ("CDC")     as   causing,   or   likely to   cause

increased risk for severe coronavirus illness. 1                   See ECF No.      114



1Centers for Disease Control and Prevention, Certain Medical
Conditions and Risk for Severe Coronavirus Illness,


                                             2
         Case 1:00-cr-00216-JSR Document 120 Filed 09/18/21 Page 3 of 6




at 8.    Lajara also cited conditions at the facility in which he is

detained,      the       Metropolitan    Detention    Center   in    Brooklyn    ( "MDC

Brooklyn"), which               although certainly impacted by the spread of

COVID-19       now appears to have effectively contained the virus.

There is presently only one                 known   inmate COVID-19    case at     the

facility and there have been no deaths other than the one last

year noted by Lajara in his motion. 2

        Even   with       the    improved    situation   at    MDC   Brooklyn,     the

seriousness of the risks Lajara faces in light of his health issues

warrants appropriate consideration and concern.                 Nevertheless, the

Court concludes,           based on the severity of Lajara's crimes,             that

releasing him now -             just over a year before he is scheduled to be

released - would contravene the sentencing factors laid out in 18

U.S.C. § 3553(a).

        The compassionate release statute,             as modified by the First

Step Act,      provides that after certain administrative exhaustion

requirements are met, and after considering the factors enumerated

in 18 U.S. C.        §    3553 (a),   "the court         may reduce the term of

imprisonment               if it finds that         extraordinary and compelling

reasons warrant such a reduction ... and that such a reduction is




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

2 BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last
accessed Sept. 13, 2021).


                                              3
          Case 1:00-cr-00216-JSR Document 120 Filed 09/18/21 Page 4 of 6




consistent        with     applicable     policy         statements     issued     by    the

Sentencing Commission."

    I.     Administrative Exhaustion

         First,    the     Court   considers           the    administrate      exhaustion

requirements, which here have been met.                      Lajara submitted a request

for      compassionate      release     to   the       Warden     of   the    Metropolitan

Detention Center on November 9,                2020, which the Warden denied on

March 2,      2021.        Lajara has    not      administratively appealed             that

denial,      but      he    nevertheless         has     satisfied      the     exhaustion

requirement because 30 days have elapsed since Lajara submitted

his request to the Warden.              See 18 U.S.C. § 3582(c) (1) (A)

    II.    The§ 3553(a) Sentencing Factors

         Next, the Court must weigh the factors listed in§ 3553(a),

the same factors the Court considers whenever imposing a sentence. 3

Here the most relevant factors relate to the crime itself:                              "the

nature and circumstances of the offense" and "the need for the



3 Because the statute says a court may grant compassionate
release "after considering" the§ 3553(a) factors if
"extraordinary and compelling reasons warrant such a reduction,"
some courts have concluded that they should first weigh the
§ 3553(a) factors and only then determine whether there are
extraordinary and compelling circumstances.      E.g., United States
v. Shakur, No. 82 CR 312 (CSH), 2020 WL 6482875, at *8 (S.D.N.Y.
Nov. 2, 2 02 0) ( "The First Step Act requires me to consider 'the
factors set forth' in 18 U.S.C. § 3553(a) before the Court is in
a position to find whether Shakur has shown that 'extraordinary
and compelling reasons warrant' a reduction of sentence under
§ 3582 (c) (1) (A) (i). "). That order of operations is appropriate
in some cases, including this one, but this Court does not read
the statute to compel it.


                                             4
         Case 1:00-cr-00216-JSR Document 120 Filed 09/18/21 Page 5 of 6




sentence imposed              to reflect the seriousness of the offense

[and]    to promote respect for the law."         18   u.s.c.    §   3553 (a) (1)-

(2).    The Court's consideration of these factors is independent of

any risk or hardship imposed by the pandemic.

        Lajara orchestrated and facilitated a murder - even providing

the murder weapon.       He also ordered a violent kidnapping that the

victim was fortunate to have survived. He committed those acts to

support and maintain a wholesale heroin and cocaine trafficking

organization that he led.          These obviously are extremely serious

offenses, fully justifying the twenty-year sentence that the Court

imposed.       Nothing about the nature of Lajara' s        culpability has

changed in the intervening years.

        Without denying the seriousness of his crimes,               Lajara asks

that he nonetheless be released or, in the alternative, be ordered

to home confinement, arguing that "continued detention now poses

his imminent danger of serious injury and death - a circumstances

that the Court never considered when imposing its sentence."                  ECF

No. 114 at 15 (quoting United States v. Pena, 2020 WL 2301199, at

*4 (S.D.N.Y. May 8, 2020).

        It is certainly true that the Court did not anticipate the

coronavirus pandemic when imposing the sentence.                But it is also

true - as noted above          that MDC Brooklyn has now had a significant

degree    of   success   in    containing the   risk posed by COVID-19          -

certainly due in no small part to vaccinations, which have been


                                        5
           Case 1:00-cr-00216-JSR Document 120 Filed 09/18/21 Page 6 of 6




made available within the facility.                        As such, it does not appear

that   the     threat    Lajara       faces        over    the   remaining      year   of   his

custodial       sentence       is    sufficient           to   justify   his     immediately

release on time served or release to home confinement.

    III. Extraordinary and Compelling Reasons

       Finally,      a   defendant          must       demonstrate    "extraordinary        and

compelling reasons" supporting a reduction in sentence.                              18 U.S.C.

§   3582   (c) (1) (A) (i).         Given     Lajara's         medical   conditions,        the

Government         concedes         that      "the        defendant      has     established

extraordinary and             compelling      circumstances          under     the   statute."

ECF No. 118 at 6.         However, in light of the factors discussed above

the Court finds that these circumstances do not call for the relief

Lajara seeks.

       For these reasons, Lajara's motion for compassionate release

is denied.

       SO ORDERED.

Dated:         New York, NY
               September J_~ 2021




                                                   6
